Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 2. Jany: 1807.

I have just received your letter of 24. Decr: and lament that the expression of my anxiety to hear from you should in any respect have been understood by you as implying any idea of complaint as if you had been negligent in writing—I never had such intention, and have always been convinced of your attention in writing regularly.
It gives me great pain to find by your letter that your health & Spirits were so indifferent; and that George continued so ill, that you had been obliged to keep him at home from School—God grant that your next letter may be more cheering—We are here all well—
Yours affectionately
John Quincy Adams.